Citation Nr: 1420341	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-47 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to October 1945, and additional unverified Reserve service including from June 1967 to July 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, held that new and material evidence had not been received to reopen a claim for service connection for a left knee disability.

The RO in Detroit, Michigan, has jurisdiction of the Veteran's claims file.

When the case was before the Board in April 2012, the Board denied reopening the Veteran's claim for service connection for left knee disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2013 the Court issued an Order granting a Joint Motion for Partial Remand, which served to vacate the Board's April 2012 denial of the claim and remanded the claim back to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the July 2013 Joint Motion for Partial Remand, a remand is required in order to obtain the Veteran's service treatment records from his period of service from August 1942 to October 1945.  Specifically, it was noted that the claims file contains service treatment records from the 1960s and 1970s and none from the Veteran's period of service from August 1942 to October 1945.  Moreover, it was noted that the record does not reflect that these service treatment records were ever sought.  Importantly, the Veteran contends that he injured his knee in 1943.

Additionally, the Board notes that, while the record contains service treatment records dated from June 28, 1967 to July 10, 1972, the specific dates and type(s) of all additional military service, including Reserve service, have not been verified.  Further, the report of medical examination in July 1972 reflects that the purpose of the examination was for re-enlistment.

As such, a remand is required in order to undertake all development effort to obtain the Veteran's complete service treatment records, to include for his period of service from August 1942 to October 1945, and any other additional military service verified.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the National Personnel Records Center and any other appropriate facility or records depository and request:

(a.) Verification of the exact dates and types of service for all periods of the Veteran's military service, to include Reserve service, to include for the period from June 1967 to July 1972; and

(b.) The Veteran's service treatment records for his period of service from August 1942 to October 1945, and any other identified periods of service prior to June 1967 and/or from July 1972.

All records obtained should be associated with the claims file.  All efforts to obtain these records should be documented, and any negative responses should be recorded in the claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



